Citation Nr: 1116353	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-21 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from March 1976 until his retirement in March 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is associated with the claims file. 


FINDING OF FACT

Obstructive sleep apnea had its onset during the Veteran's active service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010). 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he first noticed sleeping problems in 1989 and 1990, while in active service, and that his sleeping problems occurred along with his weight problems.  

A review of the Veteran's service treatment records (STRs) is negative for treatment for or a diagnosis of obstructive sleep apnea in service.  However, the Veteran's struggles with his weight during active service are well documented in his STRs, to include his stay at an inpatient weight control facility in early 1991.  Additionally, the STRs show that the Veteran periodically complained of chest pain while he was in active service, to include at the time of his retirement examination in January 1996.   

At his February 2011 Board hearing, the Veteran reported that his sleeping problems first manifested as loud snoring.  The Veteran's spouse reported that the Veteran would wake her up at nighttime with his snoring and that she began to notice that the Veteran would stop breathing in his sleep.  She reported that she started to check on him 3-5 times a night to make sure he was breathing.  The Veteran's spouse reported that the symptoms she observed began during the Veteran's active service.    

The Veteran is competent to report when he first began to experience trouble sleeping and that it has continued since active service.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible.  In addition, lay testimony is competent to establish the presence of observable symptoms and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone, 8 Vet. App. 398, 405; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95.

A review of the post-service medical evidence shows that the Veteran has been treated at the VA Medical Center for obstructive sleep apnea.  In June 2007, the Veteran had a sleep study at the VA Medical Center, at which time he was diagnosed with obstructive sleep apnea.  The examiner noted that the Veteran's obstructive sleep apnea was mild by frequency of events with severe arterial oxygen desaturations.  In July 2007, the Veteran was provided a continuous positive air pressure machine (CPAP) for treatment of his obstructive sleep apnea.  

In December 2007, the Veteran's claims file was sent to the VA Medical Center for review by an examiner for an opinion regarding the etiology of the Veteran's obstructive sleep apnea.   The examiner reported that the Veteran's STRs were negative for a diagnosis or treatment for sleep apnea while the Veteran was in active service.  It was the examiner's opinion that the Veteran's sleep apnea was not caused or aggravated by his service-connected diabetes mellitus.  However, the examiner did not provide an opinion as to whether the Veteran's sleep apnea was etiologically related to his active service, to include the Veteran's well documented struggle with his weight.  

In March 2011, the Board received a statement from the Veteran's treating physician at the Jacksonville Naval Hospital along with a waiver of regional office consideration.  In the statement, the Veteran's physician reported that she had the opportunity to review the Veteran's STRs, as well as confer with the Veteran regarding the history of his sleep apnea symptoms.  Based on her review of the records and the information provided by the Veteran, the Veteran's treating physician opined that it was more than likely that the Veteran had undiagnosed sleep apnea while in active service.  In this regard, the physician reported that this was evidenced by the Veteran's statements of snoring while in active service; his well-documented obesity, chest pains, and elevated blood pressure in service; and his spouses statements regarding the Veteran's breathing problems while he was sleeping.  

In sum, the Veteran has reported that he first experienced trouble sleeping while in active service, there is credible lay testimony of record reporting that the Veteran experienced breathing problems while sleeping during active service, there is evidence of record showing that the Veteran has been diagnosed with obstructive sleep apnea since his separation from active service, and the Veteran's treating physician at the Jacksonville Naval Hospital opined that the Veteran's sleep apnea had its onset during his active service.

Accordingly, the preponderance of the evidence is in favor of the claim and entitlement to service connection for obstructive sleep apnea is warranted.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


